--------------------------------------------------------------------------------

Exhibit 10.9



ARCOSA SUPPLEMENTAL PROFIT SHARING PLAN


(November 1, 2018)



--------------------------------------------------------------------------------

ARCOSA SUPPLEMENTAL PROFIT SHARING PLAN


ARTICLE I
PURPOSE


ARCOSA, INC., a corporation organized and existing under the laws of the State
of Delaware (hereinafter, the “Company”), hereby adopts and establishes the
ARCOSA SUPPLEMENTAL PROFIT SHARING PLAN (hereinafter, the “Plan”), effective as
of November 1, 2018, or as otherwise stated herein;
 
WITNESSETH:
 
WHEREAS, the Company desires to adopt and maintain the Plan to promote certain
of its highly compensated employees and those of its affiliates the strongest
interest in the successful operation of the business and increased efficiency in
their work and to provide an opportunity for accumulation of funds for their
retirement; and
 
WHEREAS, it is intended that the Plan be “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (hereinafter, “ERISA”); and
 
WHEREAS, the Company has been divested from Trinity Industries, Inc. (“Trinity”)
(the “Spin Transaction”) on October 31, 2018 (the “Date of Divestiture”) and as
a result of the Spin Transaction each of the Company and Trinity became members
of unrelated controlled groups of corporations; and
 
WHEREAS, Trinity (prior to the Date of Divestiture) maintains that certain
SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC. AND
CERTAIN AFFILIATES AS RESTATED EFFECTIVE JANUARY 1, 2005 (“Trinity SPSP”) in
which certain Employees (as defined herein) participated prior to the Date of
Divestiture; and
 
WHEREAS, Employees of the Company who participated in the Trinity SPSP until the
Date of Divestiture who were removed from the Trinity controlled group of
corporations in connection with the Spin Transaction did not have a “separation
from service” as defined under the requirements of Code Section 409A with
respect to their account balances in the Trinity SPSP; and
 
WHEREAS, the Company desires to establish the Plan with substantially identical
terms to that of the Trinity SPSP and to accept all obligations relating to any
Employee’s participation in the Trinity SPSP as a benefit owed under the terms
of the Plan with such acceptance being effective as of the business day prior to
the Company’s divestiture from Trinity Industries, Inc. with all such
obligations and amounts retaining the characteristics and contribution
requirements provided for under the Trinity SPSP, including without limitation,
the contribution source, the account allocation/accounting, the year in which
such contribution was made to the Trinity SPSP; and
 
WHEREAS, this Plan is intended to retain all terms and provisions of the Trinity
SPSP with respect to amounts transferred from the Trinity SPSP to this Plan and
this Plan has been established to meet the applicable requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and intends
that the Plan be interpreted and administered in accordance with Code Section
409A and any guidance issued thereunder.
 
NOW, THEREFORE, the Company hereby agrees as follows:
 

--------------------------------------------------------------------------------

ARTICLE II
DEFINITIONS, CONSTRUCTION, AND APPLICABILITY
 


2.01
Definitions

 
The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings:
 


(a)
ACCOUNT: A Participant’s Compensation Reduction Contribution Account, Matching
Contribution Account, Additional Matching Contribution Account and/or
Discretionary Contribution Account, as the case may be. For clarification
purposes, each Account shall include amounts assumed from the Trinity SPSP and
such amounts shall be tracked to the appropriate Account matching the
contribution source to which the original amount pertained.

 


(b)
ADDITIONAL MATCHING CONTRIBUTION: Any amount credited on behalf of a Participant
pursuant to applicable terms of the Prior Plan in Plan Years prior to 2004.

 


(c)
ADDITIONAL MATCHING CONTRIBUTION ACCOUNT: The account maintained for a
Participant on the books of his Employer to which Additional Matching
Contributions and adjustments related thereto which were credited in Plan Years
prior to 2004.

 


(d)
ADMINISTRATOR: Any person or persons appointed by the Committee with
responsibility for any portion or all of the day-to-day operation of the Plan.

 


(e)
AFFILIATE: Any corporation (other than an Employer) which is included within a
controlled group of corporations (as defined in Code Section 414(b)) which
includes an Employer; any trade or business (other than an Employer), whether or
not incorporated, which is under common control (as defined in Code Section
414(c)) with an Employer; any organization (other than an Employer), whether or
not incorporated, which is a member of an affiliated service group (as defined
in Code Section 414(m)) which includes an Employer; and any other entity
required to be aggregated with an Employer pursuant to regulations under Code
Section 414(o).

 


(f)
ANNUAL INCENTIVE COMPENSATION: Any amount payable as an annual bonus to a
Participant pursuant to the Company’s incentive pay program.

 


(g)
AUTHORIZED LEAVE OF ABSENCE: Any absence authorized by an Employer under the
Employer’s standard personnel practices provided that all persons under similar
circumstances must be treated alike in the granting of such Authorized Leaves of
Absence and provided further that the Participant returns within the period of
authorized absence. An absence due to service in the Armed Forces of the United
States shall be considered an Authorized Leave of Absence provided that the
absence is caused by war or other emergency, or provided that the Employee is
required to serve under the laws of conscription in time of peace, and further
provided that the Employee returns to employment with the  Employer within the
period provided by law.

 
2

--------------------------------------------------------------------------------


(h)
BASE COMPENSATION: All amounts payable to a Participant which constitute
scheduled items of salary or wages.

 


(i)
BENEFICIARY: A person or persons (natural or otherwise) designated by a
Participant in accordance with the provisions of Section 6.06 to receive any
death benefit which shall be payable under this Plan.

 


(j)
CHANGE IN CONTROL: Change in Control means the occurrence of any event or
transaction constituting a “change in ownership or effective control” within 
the meaning of Treasury Regulations or other Internal Revenue Service guidance
promulgated pursuant to Code Section 409A(a)(2)(A)(v). The occurrence of a
Change in Control will be determined and certified by the Committee strictly in
accordance with the foregoing sentence; the Committee may not exercise
discretion in applying the requirements of relevant Internal Revenue Service
guidance in the determination of the occurrence of a Change in Control.

 


(k)
CODE: The Internal Revenue Code of 1986, as amended from time to time.

 


(l)
COMMITTEE OR PLAN COMMITTEE: The persons appointed under the provisions of
ARTICLE VIII to administer the Plan.

 


(m)
COMPANY: ARCOSA, INC., a corporation organized and existing under the laws of
the State of Delaware, or its successor or successors.





(n)
COMPENSATION: Annual Incentive Compensation and/or Base Compensation paid to a
Participant.

 


(o)
COMPENSATION REDUCTION CONTRIBUTION: An amount credited by an Employer for the
Plan Year to a Participant pursuant to Section 4.01(a) hereof.

 


(p)
COMPENSATION REDUCTION CONTRIBUTION ACCOUNT: The account maintained for a
Participant on the books of his Employer to which Compensation Reduction
Contributions and adjustments related thereto are credited, including all
Compensation Reduction Contributions transferred from the Prior Plan on behalf
of the Participant.

 


(q)
DISABLED OR DISABILITY. A Participant will be considered Disabled for Plan
purposes if the Participant:

 


(1)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 


(2)
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan sponsored by
the Employer.



3

--------------------------------------------------------------------------------

Any determination of Disability shall be made in accordance with the
requirements of Code Section 409A and any guidance issued thereunder.
 


(r)
DISCRETIONARY CONTRIBUTIONS: Any amount credited by an Employer for the Plan
Year to a Participant pursuant to Section 4.01(d) hereof.





(s)
DISCRETIONARY CONTRIBUTION ACCOUNT: The account maintained for a Participant on
the books of his Employer to which Discretionary Contributions and adjustments
related thereto are credited, including all Discretionary Contributions
transferred from the Prior Plan on behalf of the Participant.

 


(t)
EFFECTIVE DATE: Except where otherwise indicated herein, November 1, 2018, the
date on which the provisions of this amended and restated Plan become effective;
provided, however, that the “effective date” with respect to obligations assumed
from the Trinity SPSP as of the Date of Divestiture means the later of July 1,
1990 or the date on which the Employee first began participation in the Trinity
SPSP.

 


(u)
ELAPSED-TIME EMPLOYMENT: With respect to an Employee, the period beginning on
his Employment Commencement Date (or Reemployment Commencement Date, as the case
may be) and ending on the date of his Severance from Service. Such period shall
be determined without regard to the actual number of Hours of Employment
completed by the Employee during such period. Except to the extent otherwise
permitted by the Committee in its sole discretion, Elapsed-Time Employment
completed with an Affiliate or a Participating Employer prior to the date on
which such Affiliate or Employer was included within a controlled group of
corporations (as defined in Code Section 414(b)) which includes the Company
shall not be recognized under this Plan.

 
In addition to the proceeding, if a Participant is (i) providing services to
either Trinity or the Company pursuant to the Transition Services Agreement
entered into by and between Trinity and the Company and transfer to the other
entity within twenty-four (24) months of the Spin; and/or (ii) approved by
Senior Director of Total Rewards of Trinity and the Chief Human Resources
Officer of the Company and transfers to the other entity within twelve (12)
months of the Spin, for purposes of determining a Participant’s Matching
Employer Contributions (if made to this Plan) and vesting status under this
Plan, all years of service worked with Trinity will be included.
 
Notwithstanding anything to the contrary herein and for clarification purposes
only, Section 409A of the Code rules regarding “separation from service” shall
control in all instances for purposes of determining if a Participant has had a
Severance from Service under the terms of this Plan, regardless of inclusion of
Trinity service for calculation purposes.
 


(v)
EMPLOYEE: Any individual on the payroll of an Employer (i) whose wages from the
Employer are subject to withholding for purposes of Federal income taxes and for
purposes of the Federal Insurance Contributions Act, (ii) who is included within
a “select group of management or highly compensated employees,” as such term is
used in Section 401(a)(1) of ERISA, and (iii) who is designated by the Plan
Committee as eligible to participate in this Plan in accordance with Section
3.01 hereof.

 

4

--------------------------------------------------------------------------------


(w)
EMPLOYER or PARTICIPATING EMPLOYER: The Company and any Affiliate of the Company
to the extent that an Employee of such Affiliate is a Participant hereunder.

 


(x)
EMPLOYMENT COMMENCEMENT DATE: The first date on which an Employee completes an
Hour of Employment.

 


(y)
ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act of
1974, as amended from time to time.

 


(z)
EXTENDED ABSENCE EMPLOYEE: An Employee who is absent from his Employer’s
employment solely because of (i) the Employee’s pregnancy, (ii) the birth of the
Employee’s child, (iii) the placement of a child with the Employee in connection
with the adoption of the child by the Employee, or (iv) the care of a child by
the Employee during the period immediately following such child’s  birth to, or
placement with, the Employee.

 


(aa)
FORFEITURES: The portion of a Participant’s Matching Contribution Account,
Additional Matching Contribution Account and Discretionary Contribution Account,
if any, which is forfeited because of a Severance from Service before full
vesting.

 


(bb)
HOUR OF EMPLOYMENT: Each hour (i) for which an Employee is on an Authorized
Leave of Absence or is directly or indirectly paid or entitled to payment by his
Employer for the performance of duties or for reasons other than the performance
of duties, or (ii) for which back-pay has been agreed to by the Employer. Hours
of Employment shall be determined from records maintained by each Employer;
provided, however, that an Employer may elect to determine Hours of Employment
for any classification of Employees which is reasonable, nondiscriminatory and
consistently applied, on the basis that Hours of Employment include forty-five
(45) Hours of Employment for each week or portion thereof during which an
Employee is credited with one (1) Hour of Employment.

 
Except to the extent otherwise permitted by the Committee in its sole
discretion, Hours of Employment completed with an Affiliate or a Participating
Employer prior to the date on which such Affiliate or Employer was included
within a controlled group of corporations (as defined in Code Section 414(b))
which includes the Company shall not be recognized under this Plan.
 


(cc)
MATCHING CONTRIBUTION ACCOUNT: The account maintained for a Participant on the
books of his Employer to which Matching Employer Contributions and adjustments
related thereto are credited including all Matching Employer Contributions
transferred from the Prior Plan on behalf of the Participant.

 
5

--------------------------------------------------------------------------------


(dd)
MATCHING EMPLOYER CONTRIBUTION: Any amount credited by an Employer for a Plan
Year to a Participant pursuant to Section 4.01(b) hereof.





(ee)
PARTICIPANT: An Employee participating in the Plan in accordance with the
provisions of Sections 3.01 and 3.02 hereof.

 


(ff)
PARTICIPATION: The period commencing on the date on which an Employee becomes a
Participant and ending on the date on which the Employee incurs a Break in
Service (as defined in Section 3.03(d)).

 


(gg)
PERFORMANCE-BASED COMPENSATION: Compensation with respect to which the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least. twelve (12) consecutive months in which the
Participant performs services. Organizational or individual performance criteria
are considered pre-established if established in writing by not later than
ninety (90) days after the commencement of the period of service to which the
criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established.

 

 
(hh)
PLAN: The ARCOSA SUPPLEMENTAL PROFIT SHARING PLAN EFFECTIVE NOVEMBER 1, 2018;
the Plan set forth herein, as amended from time to time.

 


(ii)
PRIOR PLAN: The SUPPLEMENTAL PROFIT SHARING PLAN FOR. EMPLOYEES OF TRINITY
INDUSTRIES, INC. AND CERTAIN AFFILIATES, as most recently amended and restated
January 1, 2005 and was in effect prior to the Effective Date.

 


(jj)
REEMPLOYMENT COMMENCEMENT DATE: The first date on which an Employee completes an
Hour of Employment upon his return to the employment of the Employers after a
Break in Service.

 


(kk)
RETIRE or RETIREMENT: In general, a Participant shall Retire or have a
Retirement event on his termination of employment after attaining age 65 or, if
later, the fifth anniversary of the Participant’s Employment Commencement Date.
For purposes of determining a Participant’s Retirement, if such Participant’s
sixty-fifth (65th) birthday is on the first day of a month, provided it occurs
coincident with or following the fifth (5th) anniversary of the Participant’s
Employment Commencement Date, Retirement for such Participant shall be his
sixty-fifth (65th) birthday.

 
Retirement for purposes of this Plan shall also include:
 


(1)
“EARLY RETIREMENT” means the termination of employment of a Participant on the
last day of the month in which occurs the earlier of:

 


(i)
the date on which such Participant has thirty (30) or more years of Service and
has reached or passed his fifty-fifth (55th) birthday;

 
6

--------------------------------------------------------------------------------


(ii)
the date on which such Participant has twenty-five (25) or more years of Service
and has reached or passed his sixtieth (60th) birthday; or

 


(iii)
the date on which such Participant has twenty (20) or more years of Service with
the Company (taking into consideration years of service with the plan sponsor of
the Prior Plan) and has reached or passed his sixty-second (62nd) birthday.

 
With respect to any Participant whose birthday is on the first day of a month,
Early Retirement for such Participant shall be the first day of the month in
which he otherwise meets the requirements for Early Retirement.
 


(2)
“Disability Retirement Date” means the date on which Participant has a
termination of employment following his Disability.

 


(ll)
SERVICE: A Participant’s period of employment with the Employers determined in
accordance with Section 3.03.  For purposes of this Plan, the term Service 
shall also include all periods of employment that constituted Service under the
Prior Plan and all such Service shall be counted for all purposes of this Plan.
Furthermore, Service shall include service with Trinity to the extent the
requirements of subsection (u) of this Section are met. For clarification
purposes, no Service earned prior to the Initial Effective Date of the Trinity
SPSP shall be counted for any purposes of this Plan.

 


(mm)
SEVERANCE FROM SERVICE: With respect to an Employee, the later of (1) or (2),
where--

 


(1)
is the earlier of (i) the date on which he quits, or is discharged from, the
employment of the Employers, or the date of his retirement or death, or (ii) the
first anniversary of the first date of a period in which he remains absent from
the employment of the Employers, with or without pay, for any reason other than
one specified in (i), above, such as vacation, holiday, sickness, Authorized
Leave of Absence or layoff; and





(2)
is, in the case of an Extended Absence Employee, the second anniversary of such
Employee’s absence.

 


(nn)
SHORT PLAN YEAR: The period of time from November 1, 2018 through December 31,
2018.

 


(oo)
STOCK UNIT: A deemed share of either (i) Trinity Industries, Inc. common  
stock, or (ii) Company common stock, more fully described in Section 5.04
hereof.

 


(pp)
TRUST (or TRUST FUND): The fund known as the ARCOSA, INC. SUPPLEMENTAL PROFIT
SHARING TRUST, maintained in accordance with the terms of the trust agreement,
as from time to time amended, which constitutes a part of this Plan.

 
7

--------------------------------------------------------------------------------


(qq)
TRUSTEE:  The corporation, individual or individuals appointed to administer the
Trust in accordance with the agreement governing the Trust.

 


(rr)
UNFORESEEABLE EMERGENCY. A severe  financial  hardship to the Participant
resulting from any of the following:

 


(1)
an illness or accident of the Participant or the illness or accident of the
Participant’s spouse, beneficiary, or dependent (as defined in Code Section
152(a));

 


(2)
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or

 


(3)
any other similar extraordinary and unforeseeable circumstance arising as a
result of events beyond the Participant’s control.

 
Any determination of Unforeseeable Emergency shall be made in accordance with
the requirements of Code Section 409A and any guidance issued thereunder.
 


(ss)
VALUATION DATE: The last day of each month (or if no Company stock is traded on
such date, the immediately preceding trading date), and such other dates as the
Committee in its discretion may prescribe.

 


(tt)
YEAR or PLAN YEAR: The twelve (12)-month period beginning each January 1 and
ending on the next succeeding December 31.

 


2.02
Construction



The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, unless the context clearly indicates to the contrary. The
words “hereof,” “herein,” “hereunder” and other similar compounds of the word
“here” shall mean and refer to the entire Plan and not to any particular
provision or Section.
 


2.03
Applicability

 
The provisions of this Plan shall apply only to a Participant who terminates
employment on or after the Effective Date.
 
ARTICLE III
PARTICIPATION AND SERVICE
 


3.01
Eligibility to Participate



The Committee shall make all determinations regarding an individual’s
eligibility to participate in the Plan. The Committee’s determination shall be
final notwithstanding that (i) an individual may have been told that he or she
is entitled to participate in the Plan, (ii) an individual may have been given
Plan materials or forms, or (iii) other actions may have been taken indicating
that an individual may participate.


8

--------------------------------------------------------------------------------

Each Employee shall become a Participant on the date that is the later of (i)
November 1, 2018 for each Participant who was a Participant in the Prior Plan on
the Date of Divestiture, and (ii) the date on which his or her initial
Compensation Reduction Agreement first becomes effective, provided that for
purposes of (ii) under no circumstances shall an individual be an eligible
Employee hereunder until the first day of the calendar quarter immediately
following his Employment Commencement Date.


Notwithstanding the preceding provisions of this Section 3.01, with respect to
any Employee transferring to Arcosa in connection with the Spin on the Date of
Divestiture, an Employee who was a Participant under the Prior  Plan  shall 
continue  as  a  Participant under this  Plan,  to  the extent provided
hereunder. All references hereunder to such Participant’s Compensation Reduction
Agreement shall include his salary reduction agreement executed under the Prior
Plan which  shall  remain  in  full  force and effect for all purposes of this
Plan, including for clarification purposes, all Compensation Reduction
Agreement(s) transferred under Section 3.02(a)(3).




3.02
Election to Participate

 
After having received a written explanation of the terms of and the benefits
provided under the Plan, each eligible Employee shall become a Participant only
after he or she (i) elects to participate in the Plan on such form or forms as
the Committee may provide and (ii) executes a Compensation Reduction Agreement
in accordance with the following.
 


(a)
Compensation Reduction Contribution Elections.

 


(1)
Deferrals of Base Compensation. With respect to deferrals of Base Compensation,
a Participant must file a Compensation Reduction Agreement with the
Administrator within the time period established by the Administrator, but in
all events no later than the close of the calendar year immediately preceding
the calendar year in which the services to which the Agreement relates are
performed. In the Plan Year in which an Employee is first designated as eligible
to participate in the Plan, he or she must file a Compensation Reduction
Agreement with the Administrator within thirty (30) days after such designation
is made, and his or her election will relate only to Base Compensation earned
after his or her initial Compensation Reduction Agreement is effective.

 


(2)
Deferrals of Annual Incentive Compensation. With respect to deferrals of Annual
Incentive Compensation which is Performance-Based Compensation, a Participant
must file a Compensation Reduction Agreement with the Administrator no later
than six months before the end of the period in which the services to which the
Agreement relates are performed; and provided, further that in no event may an
election to defer Performance Based Compensation be made after such compensation
has become reasonably ascertainable. With respect to deferrals of Annual
Incentive Compensation which is not Performance- Based Compensation, the
Participant must file a Compensation Reduction Agreement with the Administrator
no later than the close of the calendar year immediately preceding the calendar
year in which the services to which the Agreement relates are performed.

 
9

--------------------------------------------------------------------------------


(3)
Duration of Compensation Deferral Election. Once a Participant has commenced
participation in the Plan, if the Participant fails to file a new election
related to the deferral of Compensation under the Plan, the Participant’s last
valid election on file with the Administrator, including the Compensation
Reduction Agreement transferred from the Trinity SPSP as of the Date of
Divestiture, will remain effective until subsequently modified or revoked by the
Participant in accordance with Section 4.02(b) hereof. This subsection (3) shall
apply to any Compensation Reduction Agreement in place for Base Compensation
and/or Annual Incentive Compensation as may be in effect for a prior Plan Year.

 


(b)
Distribution Elections.

 


(1)
Date on Which Payment is Made or Commences. A Participant may not make an
election regarding the date on which payment shall be made or commence. Payment
will be made or commence on the date specified in Section 6.02(c) or (d) hereof,
as applicable, except to the extent a modification has been made in accordance
with Section 6.02(d).





(2)
Form of Distribution. The form of distribution of a Participant’s Accounts shall
be determined in accordance with the Participant’s election under Section
6.02(a) hereof or, if Section 6.02(b) hereof is applicable, in accordance with
such Section 6.02(b). An election regarding the form of distribution of a
Participant’s Accounts shall be made by the Participant on the date on which the
Participant files his or her initial Compensation Reduction Agreement. The form
of payment so elected by the Participant shall be effective as to all
Contributions made by or on behalf of the Participant.

 


(3)
Modifications. Elections related to the form of distribution may be modified
only to the extent that such modification is consistent with the requirements of
Section 6.02(d) hereof.





(c)
Reemployment of Former Participant. An active Participant who incurs a Severance
from Service and who is subsequently reemployed by an Employer may reenter the
Plan as an active Participant on his Reemployment Commencement Date or on the
first day of any of his next following taxable years, but only if (i) he
continues to qualify as an Employee within the meaning of Section 2.01(v) hereof
and (ii) prior to such date he shall have again undertaken the actions specified
in Sections 3.02(a) and 3.02(b) hereof. In the event that a Participant shall
cease to qualify as an Employee within the meaning of Section 2.01(v) hereof,
his Participation shall thereupon cease but he shall continue to accrue Service
hereunder during the period of his continued employment with the Employers.

 


(d)
Special Rule Related To Change in Control. Any provisions of this Plan to the
contrary notwithstanding, effective on and after the date of a Change in
Control, the term “Participant” shall be limited to those individuals who
satisfy the requirements set forth for participation in this Plan and who were
Participants in this Plan as of the date immediately prior to the date of such
Change in Control.



10

--------------------------------------------------------------------------------


3.03
Service

 

The amount of benefit payable to or on behalf of a Participant shall be
determined on the basis of his period of Service, in accordance with the
following:
 


(a)
In General. Subject to the Break in Service provisions of paragraph (d) of this
Section, an Employee’s Service shall equal the total of his Elapsed-Time
Employment. Service shall be counted in years and completed days.

 


(b)
Transfers from Affiliates. In the event that an Employee who at any time was
employed by an Affiliate either commences employment with a Participating
Employer, or returns to the employment of a Participating Employer, then, except
as otherwise provided below, such Employee shall receive Service with respect to
the period of his employment with such Affiliate (to the extent not credited
under paragraph (c) of this Section). In applying the provisions of the
preceding sentence--

 


(1)
except to the extent otherwise permitted by the Committee in its sole
discretion, such Employee shall not receive Service with respect to any period
of employment with such Affiliate completed prior to the date on which such
Affiliate became an Affiliate;

 


(2)
the amount of such Service shall be determined in accordance with paragraph (a)
of this Section, as if such Affiliate were a Participating Employer; and

 



(3)
if such Employee incurs a Break in Service (as defined in paragraph (d) of this
Section and determined as if such Affiliate were a Participating Employer) prior
to his commencement of employment with the Participating Employer or return to
the employment of the Participating Employer, then the amount of such Employee’s
Service attributable to the period of his employment with such Affiliate shall
be determined in accordance with paragraph (d) of this Section.





(c)
Transfers to Affiliate. In the event that a Participant who at any time was
employed by a Participating Employer either commences employment with an
Affiliate, or returns to the employment of an Affiliate, then, except as
otherwise provided below, such Participant shall receive Service with respect to
the period of his employment with such Affiliate (to the extent not credited
under paragraph (b) of this Section). In applying the provisions of the
preceding sentence--

 


(1)
the amount of such Service shall be determined in accordance with paragraph (a)
of this Section, as if such Affiliate were a Participating Employer; and

 



(2)
if such Participant incurs a Break in Service (as defined in paragraph (d) of
this Section and determined as if such Affiliate were a Participating Employer)
prior to his commencement of employment with the Affiliate or return to the
employment of the Affiliate, then the amount of such Participant’s Service
attributable to his prior period of employment with the Participating Employer
shall be determined in accordance with paragraph (d) of this Section.



11

--------------------------------------------------------------------------------


(d)
Break in Service. An Employee who incurs a Severance from Service and who fails
to complete at least one (1) Hour of Employment during the twelve (12)- month
period beginning on the date of such Severance from Service shall have a Break
in Service. If, during the twelve (12)-month period beginning on the date of an
Employee’s Severance from Service, the Employee shall return to the employment
of a Participating Employer by completing at least one (1) Hour of Employment
within such twelve (12)-month period, then such Employee will not have a Break
in Service and shall receive Service for the period beginning on the date of his
Severance from Service and ending on the date of his reemployment; provided,
however, that in the case of an Employee who is absent from the employment of
the Participating Employers for a reason specified in Section 2.01(mm)(1)(ii)
hereof and who, prior to the first anniversary of the first date of such
absence, incurs a Severance from Service for a reason specified in Section
2.01(mm)(1)(i) hereof, such Employee shall receive Service only if he completes
at least one (1) Hour of Employment within the twelve (12)-month period
beginning on the first date of such absence and shall receive such Service only
for the period beginning on the first day of such absence and ending on the date
of his reemployment. Upon incurring a Break in Service, an Employee’s rights and
benefits under the Plan shall be determined in accordance with his Service at
the time of the Break in Service. For a Participant who, at the time of a Break
in Service, satisfied any requirements of this Plan for vested benefits, his
pre-break Service shall, upon his Reemployment Commencement Date, be restored in
determining his rights and benefits under the Plan. For an Employee who, at the
time of a Break in Service, had not fulfilled such requirements, periods of pre-
break Service shall, upon his Reemployment Commencement Date, be restored only
if the consecutive periods of Break in Service were less than the greater of (i)
sixty (60) months or (ii) the total period of pre-break Service.

 


(e)
Special Rule for Participants After Initial Eligibility Date. Notwithstanding
the preceding provisions of this Section 3.03, the Elapsed-Time Employment and
Service of any Participant who failed to elect to participate hereunder pursuant
to Section 3.02 hereof prior to the date on which he was first eligible to do so
pursuant to Section 3.01 hereof shall be determined as if his Employment
Commencement Date were the later of (i) the Initial Effective Date or (ii) the
date on which he first completes an Hour of Employment. In addition, in the case
of a Participant who was not employed by an Employer on the Initial Effective
Date but was so employed prior to such date, such prior period of employment
shall not, under any circumstances, be treated as Service unless such
Participant elects to participate hereunder pursuant to such Section 3.02 prior
to the date on which he was first eligible to do so pursuant to such Section
3.01.





(f)
Special Rule for Extended Absence Employees. Notwithstanding the preceding
provisions of this Section 3.03, in the case of an Extended Absence Employee,
the period between the first and second anniversaries of such Employee’s absence
shall, under no circumstances, be treated as a period of Service.

 
12

--------------------------------------------------------------------------------


3.04
Transfer



An Employee who is transferred between Participating Employers shall be as
eligible for Participation and benefits as in the absence of such transfer.
 
ARTICLE IV
CONTRIBUTIONS AND FORFEITURES
 


4.01
Employer Contributions



Employers shall credit Participant Accounts in accordance with the following:
 


(a)
Compensation Reduction Contributions. For each Year, each Employer shall credit
the Compensation Reduction Contribution Account of each of its Employees
participating in the Plan with an amount agreed to be credited by such Employer
pursuant to a Compensation Reduction Agreement entered into between the Employer
and the Participant for such Year, as provided in Section 4.02 hereof. The
maximum amount that may be deferred each Plan Year shall be established by the
Administrator from time to time. Such Compensation Reduction Agreement shall
include a separate deferral election for each of the following types of
Compensation:





(i)
Base Compensation;

 


(ii)
Annual Incentive Compensation; and

 


(iii)
Performance-Based Compensation.

 


(b)
Matching Employer Contributions. For each Plan Year, each Employer may credit a
Matching Employer Contribution amount in the form of cash to each of its
Employees for whom an amount was credited pursuant to paragraph (a) of this
Section 4.01; provided, however, that no such Matching Employer Contribution
shall be credited prior to the date on which such Employee completes one (1)
year of Service. Such Matching Employer Contribution, when added to the
Forfeitures which have become available for application as of the end of the
Year pursuant to Section 4.03 hereof, shall be equal to a percentage of that
portion of the Participant’s Compensation Reduction Contribution for such Year
pursuant to Section 4.02 hereof which does not exceed six percent (6%) of his
Base Compensation plus Annual Incentive Compensation for such Year, based on his
years of Service as follows:



Years of Service
 
Applicable Percentage
 
Less than 1
   
0%


1 but less than 2
   
25%

2 but less than 3
   
30%

3 but less than 4
   
35%

4 but less than 5
   
40%

5 or more
   
50%


 
For purposes of determining a Participant’s Matching Employer Contribution under
paragraph (b) of this Section 4.01, if a Participant’s Employment Commencement
Date is any date on or after January 1, 2010 and on or before October 31, 2008,
and such Participant is employed as of the last day of the Short Plan Year, he
shall be credited with a year of Service for such Short Plan Year.


13

--------------------------------------------------------------------------------


(c)
Limitations on Matching Contributions. Except in the case of a Participant who
Retires, dies or incurs a Disability during a Year, no Matching Employer
Contributions shall be credited to a Participant for a Year unless such
Participant is actively employed by an Employer on the last day of such Year.
Notwithstanding paragraph (b) of this Section, the amount of Matching Employer
Contribution credited to a Participant for a Year under this Plan shall be
reduced by the amount of any matching contribution credited to the Participant
for such Year under the ARCOSA Profit Sharing Plan.

 


(d)
Discretionary Contributions. In addition to the contributions described above,
for each Year an Employer may, but shall not be required to, credit the
Discretionary Contribution Account of any one or more Participants in its employ
during such Year with such amounts in cash as the Employer may determine in its
sole discretion.

 


4.02
Participant Compensation Reduction

 



(a)
General. Prior to commencement of participation hereunder, a Participant shall
have entered into a written Compensation Reduction Agreement with his Employer
in accordance with Section 3.03(a) hereof. The terms of such Compensation
Reduction Agreement shall provide that the Participant agrees to accept a
reduction in Compensation from the Employer. In consideration of such agreement,
the Employer will credit the Participant’s Compensation Reduction Contribution
Account for each Year with an amount equal to the total amount by which the
Participant’s Compensation from the Employer was reduced during the Year
pursuant to the Compensation Reduction Agreement.

 



(b)
Additional Election Requirements. In addition to the requirements of Section
3.03(a) hereof, Compensation Reduction Agreements shall be further governed by
the following:

 


(1)
A Compensation Reduction Agreement shall specify the types of Compensation to
which it will apply and shall be effective during the period in which it is on
file with the Administrator, but in no event shall such Agreement be effective
to reduce payments of Base Compensation or Annual Incentive Compensation for
services completed on or before the date on which such Compensation Reduction
Agreement is filed with the Administrator.

 


(2)
A Compensation Reduction Agreement relating to a Plan Year may not be modified
or revoked once such Plan Year has commenced except as provided in Section
6.05(b) hereof following a Participant’s receipt of a Plan distribution due to
an Unforeseeable Emergency. Any modification to or termination of a Compensation
Reduction Agreement relating to a subsequent Plan Year must be made prior to the
close of the calendar year immediately preceding the calendar year in which the
services are performed and to which the modified or terminated Agreement
relates. If a Participant terminates his Compensation Reduction Agreement as
provided above, he may subsequently elect .to enter into another Compensation
Reduction Agreement, provided that he is at such time an eligible Employee and
provided further that such election is made with respect to a succeeding
calendar year in accordance with Section 3.02(a) hereof.



14

--------------------------------------------------------------------------------





4.03
Forfeitures



If, upon a Severance from Service, a Participant is not entitled to a
distribution of the entire balance in his Matching Contribution Account,
Additional Matching Contribution Account and/or Discretionary Contribution
Account, then the amount to which the Participant is not entitled shall become a
Forfeiture and shall be deducted from the Participant’s Accounts at such time.
The portion of the Participant’s Accounts which is not a Forfeiture shall
continue to be adjusted as provided in Section 5.03(a) hereof until it is
distributed in full. The Participant shall receive a distribution of the
nonforfeitable portion of his Accounts pursuant to ARTICLE VI hereof.
 
ARTICLE V
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS
 



5.01
Individual Accounts

 

The Committee shall create and maintain adequate records to disclose the
interest hereunder of each Participant, Former Participant and Beneficiary. Such
records shall be in the form of individual accounts, and credits and charges
shall be made to such accounts in the manner herein described. A Participant
shall have appropriate separate Accounts, including a Compensation Reduction
Contribution Account, a Matching Contribution Account, an Additional Matching
Contribution Account (attributable to Additional Matching Contributions made to
the Prior Plan on behalf of a Participant for Plan Years beginning prior to
January 1, 2004) and a Discretionary Contribution Account.




5.02
Investment of Accounts

 



(a)
Participant Election. The Committee shall credit each Participant’s Accounts
with earnings or losses according to the hypothetical investment selections made
by the Participant pursuant to his participation agreement executed pursuant to
Section 3.02 hereof. In accordance with certain limitations on investment
designations in Section 5.02(b) hereof, thstocke Committee shall adopt rules
concerning the manner in which a Participant may elect to change his
hypothetical investment selections, provided that a Participant shall be
permitted to do so no less frequently than as of the first day of each month.

 

Effective for Plan Years beginning on and after January 1, 2004,the earnings or
losses attributable to a Participant’s Accounts shall be determined as if the
amounts credited to such Accounts were actually invested in Stock Units, to the
extent elected hereunder but after the Effective Date subject to the
requirements of Section 5.04, including the divestiture requirements following
the Date of Divestiture as described in Section 5.04(b), and, to the extent not
so elected or to the extent prohibited hereunder, in the hypothetical
investments selected under the Participant’s participation agreement. In the
case of a Participant receiving installment payments under ARTICLE VI hereof,
the Participant’s Accounts shall continue to receive allocations of earnings or
losses in accordance with this paragraph (a) of this Section 5.02 until his
Accounts are paid in full. If a Participant’s participation agreement fails to
designate one or more hypothetical investment selections, the Participant’s
Accounts will be deemed invested in the investment option designated as having
the least investment risk.


15

--------------------------------------------------------------------------------


(b)
Investment Options. The Committee shall have sole and absolute discretion with
respect to the number and types of investment options made available for
selection by Participants pursuant to this Section, the timing of Participant
investment elections and the method by which adjustments are made. The Committee
may in its sole discretion refuse to recognize Participant elections that it
determines may cause the Participant’s Accounts to become subject to the
short-swing profit provisions of Section 16b of the Securities Exchange Act of
1934 and establish special election procedures for Participants subject to
Section 16 of such Act.

 
On and after January 1, 2004, amounts contributed to a Participant’s Matching
Contribution Account, Additional Matching Contribution Account, and
Discretionary Contribution Account shall not be treated as invested in Stock
Units. In addition, amounts credited to a Participant’s Matching Contribution
Account, Additional Matching Contribution Account, or Discretionary Contribution
Account and deemed invested in any other media may not, on or after such date,
be treated as transferred into or out of deemed investments in Stock Units.
Subject to the requirements of Section 5.04, Compensation Reduction
Contributions may, at the Participant’s election, be treated as invested in
Stock Units, either at the time such amounts are initially credited to the
Participant’s Compensation Reduction Contribution Account or following deemed
investment in other media.


The designation of investment options by the Committee shall be for the sole
purpose of adjusting Accounts pursuant to this Section, and except to the extent
that deemed investments in Stock Units were required under the Prior Plan for
Plan Years beginning prior to January 1, 2004, the provisions of this ARTICLE V
shall not obligate the Company or any of the Employers to invest or set aside
any assets for the payment of benefits hereunder; provided, however, that the
Company or an Employer may invest a portion of its general assets in
investments, including investments which are the same as or similar to the
investment indices designated by the Committee and selected by Participants, but
any such investments shall remain part of the general assets of the Company or
such Employer and shall not be deemed or construed to grant a property interest
of any kind to any Participant, designated Beneficiary or estate. The Committee
shall notify the Participants of the investment indices available and the
procedures for making and changing elections.



 
(c)
Non-Binding Status of Elections. A Participant’s hypothetical investment
selections pursuant to the immediately preceding paragraph shall be made solely
for purposes of crediting earnings and/or losses to his Accounts under Section
5.03 of this Plan. The Committee shall not, in any way, be bound to actually
invest any amounts set aside pursuant to ARTICLE VII below to satisfy its
obligations under this Plan in accordance with such selections.

 
16

--------------------------------------------------------------------------------


5.03
Account Adjustments

 

The accounts of Participants, Former Participants and Beneficiaries shall be
adjusted in accordance with the following:
 


(a)
Valuation Adjustments. As of each Valuation Date, the amount credited to a
Participant’s Accounts as of the preceding Valuation Date, less any
distributions or Forfeitures with respect to such Accounts since such preceding
Valuation Date, shall be adjusted by reference to the fluctuations in value,
taking into account gain, loss, expenses and other adjustments, of the
investments selected by the Participant for the investment adjustment of his or
her Accounts, with such adjustments to be made in the manner prescribed by the
Committee. Following such adjustment, the amounts credited to a Participant’s
Accounts shall be increased to take into account additional deferrals and
contributions credited to such Accounts since the preceding Valuation Date.





(b)
Compensation Reduction Contributions. The amount credited pursuant to Section
4.01(a) hereof for a Year as a Compensation Reduction Contribution shall be
allocated to the Participant’s Compensation Reduction Contribution Account as of
the date on which such Compensation Reduction Contribution would otherwise have
been paid to the Participant as Compensation.





(c)
Matching Contributions. Any amounts credited to a Participant by an Employer
pursuant to Section 4.01(b) hereof during a Year shall be allocated to the
Participant’s Matching Contribution Account at such time as may be determined by
the Employer in its absolute discretion.

 


(d)
Discretionary Contributions. Any amounts credited to a Participant by an
Employer pursuant to Section 4.01(d) hereof during a Year shall be allocated to
the Participant’s Discretionary Contribution Account at the time determined by
the Employer in its absolute discretion.

 


5.04
Stock Units

 


(a)
General. Subject to the discretion of the Committee, one of the investment
alternatives available under this Plan may be investment in Stock Units. For any
Participant transferring to this Plan on the Date of Divestiture, any Stock Unit
in which such Participant’s prior Account balance was deemed invested shall be
transferred to this Plan in the form of:

 


(1)
the number of shares of Trinity Industries, Inc. common stock to which such
Stock Unit(s) applied, and

 


(2)
a like number of shares of Company common stock as determined under the
appropriate formula relating to the Spin Transaction.

 
17

--------------------------------------------------------------------------------

For purposes of calculating the number of Stock Units credited or deemed
credited to a Participant’s Account on transfer of the Participant’s Account
balance to this Plan with respect to the Spin Transaction, the price of a Stock
Unit shall be equal to one hundred percent (100%) of the closing price on the
New York Stock Exchange of a share of Trinity Industries, Inc. common stock or
the Company’s common stock (as applicable) on the date on which the Stock Units
are credited or deemed credited to the Participant’s Accounts (or if no shares
of the Company’s common stock are traded on such date, on the immediately
preceding trading date). For Stock Units transferred from the Prior Plan that
relate to Plan Years beginning prior to January 1, 2004, for purposes of
calculating the number of Stock Units credited to a Participant’s Matching
Contribution Account or Additional Matching Contribution Account, the price of a
Stock Unit shall be equal to one hundred percent (100%) of the average daily
closing price on the New York Stock Exchange of a Share of the Company’s common
stock for the Year with respect to which the Stock Units are credited to the
Participant’s Accounts, provided that for Stock Units credited with respect to
the Year ending March 31, 2000, such average daily closing price shall be
calculated for the period beginning on January 1, 2000 and ending on such March
31, 2000.
 


(b)
Continued/Further Investment in Stock Units. To the extent a Participant, has 
any investment of his Account in Stock Units, he may, after the Effective Date,
elect, at any time and from time to time, to change such investment election and
make alternative investments in substitution therefore. The following
limitations apply to a Participant’s right to direct that his Account be
invested in Stock Units:

 



(1)
A Participant may not make an election to allocate any future contributions to
investment in Stock Units;

 


(2)
A Participant may not take any action with respect to the investment of the
Account that would result in an increase in the portion of the Account so
invested; and

 



(3)
In the event of any dilution or other adjustment, any Stock Units allocated to
the Account of such Participant (or Former Participant or Beneficiary) shall
continue to be adjusted as provided under paragraph (e) of this Section 5.04
below.



Following the Date of Divestiture, no future contributions will be allowed to be
invested into Stock Units. Participants will have 18 months from the Date of
Divestiture to evaluate the Plan’s fund line up and select where assets
currently invested in Stock Units should be deemed to be invested. If after 18
months, any Stock Units remain as a deemed investment in a Participant’s
Account, such Stock Units will be liquidated and the proceeds deemed to be
invested in an appropriate investment alternative as selected by the Committee.
 


(c)
Voting Rights. A Participant shall not be entitled to any voting rights with
respect to the Stock Units credited or deemed credited to his Accounts.

 


(d)
Dividends. To the extent that a dividend is paid on the Company’s common stock,
the Committee shall credit to the Accounts of each Participant whose Accounts
are invested or deemed invested in Stock Units an amount in cash  equal to the
value of such dividends.



18

--------------------------------------------------------------------------------




(e)
Dilution and Other Adjustments. In the event of any change in the outstanding
shares of common stock of the Company by reason of any stock dividend, split,
spin-off, recapitalization, merger, consolidation, combination, extraordinary
dividend, exchange of shares or other similar change, the Committee shall adjust
the number or kind of Stock Units then allocated or deemed allocated to the
Participants’ Accounts as follows:

 


(1)
Subject to any required action by stockholders, the number of Stock Units shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of the Company’s common stock resulting from (i) a subdivision or
consolidation of shares, (ii) the payment of a stock dividend or (iii) any other
increase or decrease in the number of shares effected without receipt of
consideration by the Company.





(2)
In the event of a change in the shares of the Company’s common stock as
presently constituted, which is limited to a change of par value into the same
number of shares with a different par value or without par value, the shares of
the Company’s common stock resulting from any such change shall be deemed to be
the shares of common stock within the meaning of this Plan.

 
Any adjustments made by the Committee pursuant to this Section 5.04 shall be
final, binding, and conclusive.
 
Except as hereinbefore provided in this Section 5.04, a Participant to whose
Account Stock Units are allocated shall have no rights by reason of (i) any
subdivision or consolidation of the Company’s stock or securities, (ii) the
payment of any stock dividend or (iii) any other increase or decrease in the
number of shares of stock of any class or by reason of any dissolution,
liquidation, reorganization, merger, or consolidation or spinoff of assets or
stock of another corporation, and any issuance by the Company of additional
shares of stock (of any class), or securities convertible into shares of stock
(of any class), shall not affect the number of Stock Units allocated to such
Participant’s Accounts under this Plan.


ARTICLE VI
DISTRIBUTION OF BENEFITS
 



6.01
General



Within thirty (30) days following a Participant’s termination of employment, the
Committee (i) shall certify to the Trustee or the Treasurer of the Employer, as
applicable, the total amount of the allocations to the credit of the Participant
on the books of each Employer by which the Participant was employed at a time
when amounts were credited by such Employer to his Accounts and the
Participant’s nonforfeitable interest in such Accounts, and (ii) shall determine
whether the payment of the amounts credited to the Participant’s Accounts under
the Plan is to be paid directly by the applicable Employer, from the Trust Fund,
or by a combination of such sources (except to the extent that the provisions of
the Trust specify payment from the Trust Fund).


19

--------------------------------------------------------------------------------





6.02
Payments of Benefits

 

For purposes of determining the amount of any payment, the Participant’s Account
will be valued as provided in an administrative policy adopted by the Committee.
 
Payment of the nonforfeitable portion of the amounts credited to a Participant’s
Accounts shall be made in accordance with the following provisions:
 


(a)
Death, Disability or Retirement. Payments made with respect to a Participant’s
termination of employment on account of death, Disability or Retirement, shall
be made in one or more of the following forms, as previously elected by the
Participant in accordance with Section 3.02(b) hereof:

 


(1)
In a lump sum; or

 


(2)
In annual periodic payments for the number of years elected by the Participant,
not in excess of 20. Each payment shall be in an amount equal to a fraction of
the Participant’s Account, where such fraction for each payment shall be one (1)
divided by the number of payments remaining (including the current payment), and
in which event the unpaid balance shall continue to be adjusted as provided in
Section 5.03(a) hereof until it is distributed in full. In accordance with
Treasury Regulation Section 1.409A-2(b)(2)(iii) and (iv) and for purposes of
Section 6.02(d) hereof, an election for distribution in the form of periodic
payments shall be treated as an election of a series of separate payments.

 

In the absence of a timely election as to the form of distribution under Section
3.02(b) hereof, all payments made with respect to a Participant’s termination of
employment on account of death, Disability or Retirement shall be in the form of
a lump sum.


The Committee shall, as of the last day of the calendar quarter within which the
Participant terminates employment, certify to the Trustee or the Treasurer of
the Employer, as applicable, the method of payment selected by the Participant.
 


(b)
Termination of Employment. Payments with respect to a Participant’s termination
of employment for reasons other than death, Disability or Retirement shall be
made in the form of a lump sum.

 


(c)
Time Payment is Made or Commences.





(1)
If a Participant terminates employment for a reason other than death, payment of
all vested amounts credited to a Participant’s Accounts shall be made or
commence on the first business day following the date that is six months from
the date on which the Participant separated from service. Elections to delay
payment beyond such date are not permitted except as may be permitted in
accordance with Section 6.02(d) hereof.

 



(2)
If a Participant terminates employment due to death, payment of all vested
amounts credited to the Participant’s Accounts shall be made or commence sixty
(60) days following the date on which the Participant terminates employment.



20

--------------------------------------------------------------------------------




(3)
In the case of annual installment payments made pursuant to Section 6.02(a)(2)
hereof, payments made subsequent to the first payment in each succeeding
calendar year shall be made in the same calendar quarter as the first payment.

 
This Plan shall be deemed to authorize the payment of all or any portion of a
Participant’s benefits from the Trust Fund to the extent such payment is
required by the provisions of the Trust; provided, however, that the time and
form of distribution shall, in all events, be made as otherwise determined under
the terms of the Plan. Payments shall be made in cash or, to the extent that any
amount to be distributed has been invested or deemed invested in Stock Units, in
common stock of the Company; provided that any amount invested or deemed
invested in fractional shares shall, in all events, be paid in cash.




(d)
Modification that Changes Form of Payment.



Except to the extent otherwise provided in Section 6.02(a) hereof, a
modification of a Participant’s previous election related to the form of
distribution under Section 6.02(a) hereof is ineffective unless all of the
following requirements are satisfied:
 



(1)
Such modification may not be effective for at least twelve (12) months after the
date on which the modification is filed with the Administrator.





(2)
Except in the case of modifications relating to distributions on account of
death, Disability, or Unforeseeable Emergency, the modification must provide
that payment will not commence for at least five (5) years from the date payment
would otherwise have been made or commenced.

 


(3)
Such a modification may not be made less than twelve (12) months prior to the
date of the first otherwise scheduled payment.

 


(4)
Such modification may not permit acceleration of the time or schedule of any
payment under the Plan, except as may be permitted pursuant to applicable
Treasury Regulations.

 


(e)
Notwithstanding the preceding provisions of this Section 6.02(e), if at any time
the Participant’s vested interest in the Plan and any other non-qualified,
defined contribution plan sponsored by his Employer and in which the Participant
participates is less than the applicable dollar amount under Code Section
402(g)(1)(B), the Committee shall distribute such interest to the Participant in
one lump sum, provided that the following requirements are satisfied:

 


(1)
The payment must accompany the termination of the Participant’s entire interest
in both the Plan and all similar plans or arrangements that would be aggregated
with this Plan under Treasury Regulation Section 1.409A- 1(c); and

 
21

--------------------------------------------------------------------------------


(2)
No election must have been provided to the Participant with respect to the
receipt of the payment.





(f)
Prior Plan Elections.

 



(1)
Notwithstanding the preceding provisions of this Section 6.02 and with respect
to an Employee who was a Participant in the Plan in 1999, such Participant’s
election with respect to the form of payment made pursuant to the provisions of
the Plan in effect at that time shall remain in effect unless modified by the
Participant in the manner described in paragraphs (a) or (d) of this Section
6.02(f).

 


(2)
Notwithstanding the preceding provisions of this Section 6.02 and with respect
to an Employee who transferred to this Plan from the Prior Plan as of the Date
of Divestiture, all distribution elections made with respect to amounts
contributed under the Prior Plan shall remain in full force and effect for all
purposes of this Plan, subject to the subsequent election and modification rules
provided herein.

 


6.03
Vesting of Benefits

 


(a)
Compensation Reduction Contribution Account. A Participant is 100% vested in his
Compensation Reduction Contribution Account at all times.

 


(b)
Death or Disability. If a Participant’s termination of employment is
attributable to his death or Disability, he shall be entitled to the entire
amount then credited to his Accounts.

 


(c)
Termination of Employment For Reasons Other than Death or Disability.





(1)
Additional Matching Contribution Account. If a Participant’s termination of
employment is not attributable to his death or Disability and he has an
Additional Matching Contribution Account to his credit, he shall be entitled to
amounts then credited to his Additional Matching Contribution Account to the
extent that there have elapsed at least two (2) Plan Years following the end of
the Plan Year for which the Additional Matching Contribution was made; provided,
however, that if the Participant terminates employment by reason of Retirement,
the Committee may, in its sole discretion, deem the Participant to be entitled
to the entire amount then credited to his Additional Matching Contribution
Account; provided, further, that upon the occurrence of a Change in Control
occurring prior to the Participant’s termination of employment, the Participant
shall be entitled to the entire amount then credited to his Additional Matching
Contribution Account.



Other Accounts. If a Participant’s termination of employment is not attributable
to his death or Disability, he shall be entitled to a “vested percentage” of the
amounts then credited to his Matching Contribution Account and Discretionary
Contribution Account, if any, based on his years of Service as follows:


22

--------------------------------------------------------------------------------

Years of Service
 
Vested Percentage
   
Forfeited Percentage
 
Less than 1
   
0
%
   
100
%
1 but less than 2
   
20
%
   
80
%
2 but less than 3
   
40
%
   
60
%
3 but less than 4
   
60
%
   
40
%
4 but less than 5
   
80
%
   
20
%
5 or more
   
100
%
   
0
%

 
provided, however, that if the Participant terminates employment by reason of
Retirement, the Committee may, in its discretion, authorize up to full vesting
of the entire amount then credited to such Accounts; provided, further, that
upon the occurrence of a Change in Control occurring prior to the Participant’s
termination of employment, the Participant shall under all circumstances be
entitled to the entire amount then credited to such Accounts. Notwithstanding
the preceding provisions of this subparagraph 0, for amounts credited to a
Participant’s Matching Contribution Account and Discretionary  Contribution
Account, if any, pursuant to the terms of the Prior Plan, if the Participant’s
termination of employment is attributable to Retirement, he shall under all
circumstances be entitled to one hundred percent (100%) of such amounts.




(d)
Amount Credited. For purposes of this Section, the amount credited to a
Participant’s Accounts at termination of employment shall include any amounts to
be credited pursuant to Section 4.01 hereof for the Year of termination of
employment but not yet allocated.

 


6.04
Death



If a Participant dies while in the service of an Employer, or after termination
of employment with the Employers and prior to the complete distribution of all
amounts payable to him under the Plan, any remaining amounts payable to the
Participant hereunder shall be payable to his Beneficiary. The Committee shall
cause the Trustee (to the extent provided in the Trust) or the Treasurer of the
Employer, as applicable, to pay to such Beneficiary all of the amounts then
standing to the credit of the Participant in his Accounts, with such payment to
be made at the time and in the manner specified in Section 6.02 hereof.
 


6.05
In-Service Distributions

 
No amounts credited to a Participant’s Accounts shall be distributed to or on
behalf of the Participant prior to the occurrence of one of the events specified
in the preceding provisions of this ARTICLE VI, except as follows:
 



(a)
Designated Distributions. All distribution elections in place prior to January
1, 2008 under the terms of the Trinity SPSP with respect to a Compensation
Reduction Contribution credited to the Participant’s Compensation Reduction
Contribution Account during such calendar year, shall remain in place except to
the extent otherwise provided in this Section 6.05(a).



23

--------------------------------------------------------------------------------


(b)
Unforeseeable Emergency. A distribution may be made to or on behalf of a
Participant prior to his or her termination of employment to the extent that the
Participant demonstrates, to the satisfaction of the Committee, that he or she
has encountered an Unforeseeable Emergency. The amount distributed to a
Participant on account of an Unforeseeable Emergency may not exceed the amount
necessary to satisfy such Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 
A Participant’s Compensation Reduction Agreement shall be terminated as soon as
administratively feasible following the Participant’s receipt of a distribution
due to Unforeseeable Emergency.




6.06
Designation of Beneficiary



Each Participant from time to time may designate any person or persons (who may
be designated contingently or successively and who may be an entity other than a
natural person) as his Beneficiary or Beneficiaries to whom his Plan benefits
are paid if he dies before receipt of all such benefits. Each Beneficiary
designation shall be on a form prescribed by the Committee and shall be
effective only when filed with the Committee during the Participant’s lifetime.
Each Beneficiary designation filed with the Committee shall cancel all
Beneficiary designations previously filed with the Committee. The revocation of
a Beneficiary designation, no matter how effected, shall not require the consent
of any designated Beneficiary.
 
If any Participant fails to designate a Beneficiary in the mariner provided
herein, or if the Beneficiary designated by a deceased Participant dies before
him or before complete distribution of the Participant’s benefits, the
Committee, in its sole discretion, may direct the Trustee to distribute such
Participant’s benefits (or the balance thereof) to his surviving spouse or to
either:




(a)
any one or more of the next of kin of such Participant, and in such proportions
as the Committee determines; or

 


(b)
the estate of the last to die of such Participant and his Beneficiary or
Beneficiaries.

 
ARTICLE VII
NATURE OF PLAN; FUNDING




7.01
No Trust Required



The adoption of this Plan and the segregation of amounts by the Employers with
which to discharge their obligations hereunder shall not be deemed to create a
trust (other than the Trust which is a Rabbi Trust and not a tax qualified Code
Section 501 Trust); legal and equitable title to any funds so set aside shall
remain with the Employers, and any recipient of benefits hereunder shall have no
security or other interest in such funds. Any and all funds so set aside shall
remain subject to the claims of the general creditors of the Employers, present
and future. This provision shall not require the Employers to set aside any
funds, but the Employers may set aside funds if they choose to do so.


24

--------------------------------------------------------------------------------


7.02
Funding of Obligation

 

Section 7.01 above to the contrary notwithstanding, the Employers may elect to
transfer assets to the Trust, the provisions of which shall at all times require
the use of the Trust’s assets to satisfy claims of an Employer’s general
unsecured creditors in the event of such Employer’s insolvency and direct that
no Participant shall at any time have a prior claim to such assets. The assets
of the Trust shall not be deemed to be assets of this Plan.
 
ARTICLE VIII
ADMINISTRATION
 



8.01
Appointment of Committee

 
The Board of Directors of the Company shall appoint a Plan Committee to
administer, construe and interpret the Plan. Such Committee, or such successor
Committee as may be duly appointed by such Board of Directors, shall serve at
the pleasure of the Board of Directors. All usual and reasonable expenses of the
Committee shall be paid by the Employers. Decisions of the Committee with
respect to any matter involving the Plan shall be final and binding on the
Company, its shareholders, each Employer and all officers and other executives
of the Employers. For purposes of ERISA, the Committee shall be the “plan
administrator.”
 



8.02
Duties of Committee

 
The Committee shall maintain complete and adequate records pertaining to the
Plan, including but not limited to Participants’ Accounts, amounts transferred
to the Trust, reports from the Trustee and all other records that shall be
necessary or desirable in the proper administration of the Plan. The Committee
shall furnish the Trustee such information as is required to be furnished by the
Committee or the Company pursuant to the Trust. The Committee may employ such
persons or appoint such agents to assist it in the performance of its duties as
it may deem appropriate, including the Administrator. If a member of the
Committee is a Participant hereunder, such Committee member shall be precluded
from participation in any decision relative to his benefits under the Plan.




8.03
Indemnification of Committee



The Company (the “Indemnifying Party”) hereby agrees to indemnify and hold
harmless the members of the Committee and the Administrator (the “Indemnified
Parties”) against any losses, claims, damages or liabilities to which any of the
Indemnified Parties may become subject to the extent that such losses, claims,
damages or liabilities or actions in respect thereof arise out of or are based
on any act or omission of the Indemnified Party in connection with the
administration of this Plan (other than any act or omission of such Indemnified
Party constituting gross negligence or willful misconduct), and will reimburse
the Indemnified Party for any legal or other expenses reasonably incurred by him
or her in connection with investigating or defending against any such loss,
claim, damage, liability or action. Promptly after receipt by the Indemnified
Party of notice of the commencement of any action or proceeding with respect to
any loss, claim, damage or liability against which the Indemnified Party
believes he or she is indemnified, the Indemnified Party shall, if a claim with
respect thereto is to be made against the Indemnifying Party, notify the
Indemnifying Party in writing of the commencement thereof; provided, however,
that the omission so to notify the Indemnifying Party shall not relieve it from
any liability which it may have to the Indemnified Party to the extent the
Indemnifying Party is not prejudiced by such omission. If any such action or
proceeding shall be brought against the Indemnified Party, and it shall notify
the Indemnifying Party of the commencement thereof, the Indemnifying Party shall
be entitled to participate therein, and, to the extent that it shall wish, to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnified Party, and, after notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense thereof, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation or
reasonable expenses of actions taken at the written request of the Indemnifying
Party. The Indemnifying Party shall not be liable for any compromise or
settlement of any such action or proceeding effected without its consent, which
consent will not be unreasonably withheld.


25

--------------------------------------------------------------------------------


8.04
Unclaimed Benefits



During the time when a benefit hereunder is payable to any Participant or
Beneficiary,  the Committee may, at its own instance, mail by registered or
certified mail to such Participant or Beneficiary, at his last known address, a
written demand for his then address, or for satisfactory evidence of his
continued life, or both. If such information is not furnished to the Committee
within twelve (12) months from the mailing of such demand, then the Committee
may, in its sole discretion, declare such benefit, or any unpaid portion
thereof, suspended, with the result that such unclaimed benefit shall be treated
as a Forfeiture for the Year with or within which such twelve (12)-month period
ends, but shall be subject to restoration through an Employer contribution if
the lost Participant or Beneficiary later files a claim for such benefit.
 
ARTICLE IX
MISCELLANEOUS
 


9.01
Nonguarantee of Employment



Nothing contained in this Plan shall be construed as a contract of employment
between any Employer and any Employee, or as a right of any Employee to be
continued in the employment of any Employer, or as a limitation on the right of
an Employer to discharge any of its Employees, with or without cause.
 



9.02
Nonalienation of Benefits



Benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable hereunder shall be void.
 


9.03
No Preference

 
No Participant shall have any preference over the general creditors of an
Employer in the event of such Employer’s insolvency.
 
26

--------------------------------------------------------------------------------


9.04
Incompetence of Recipient

 

If the Committee receives evidence satisfactory to it that any person entitled
to receive a payment hereunder is, at the time the benefit is payable,
physically, mentally or legally incompetent to receive such payment and to give
a valid receipt therefor, and that an individual or institution is then
maintaining or has custody of such person and that no guardian, committee or
other representative of the estate of such person has been duly appointed, the
Committee may direct that such payment be paid to such individual or institution
maintaining or having custody of such person, and the receipt of such individual
or institution shall be valid and a complete discharge for the payment of such
benefit.
 


9.05
Texas Law to Apply

 
THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
 


9.06
Claims Procedure/Arbitration

 
If any person (hereinafter called the “Claimant”) feels that he or she is being
denied a benefit to which he or she is entitled under this Plan, such Claimant
may file a written claim for said benefit with the Committee. Within sixty (60)
days following the receipt of such claim the Committee shall determine and
notify the Claimant as to whether he or  she is entitled to such benefit. Such
notification shall be in writing and, if denying the claim for benefit, shall
set forth the specific reason or reasons for the denial, make specific reference
to the pertinent provisions of this Plan, and advise the Claimant that he or she
may, within sixty (60) days following the receipt of such notice, in writing
request to appear before the Committee or its designated representative for a
hearing to review such denial. Any such hearing shall be scheduled at the mutual
convenience of the Committee or its designated representative and the Claimant,
and at any such hearing the Claimant and/or his or her duly authorized
representative may examine any documents relevant to the benefit claim and
present evidence and arguments to support the granting of the benefit being
claimed. The final decision of the Committee with respect to the claim being
reviewed shall be made within sixty (60) days following the hearing thereon, and
the Committee shall in writing notify the Claimant of said final decision, again
specifying the reasons therefor and the pertinent provisions of this Plan upon
which said final decision is based. The final decision of the Committee shall be
conclusive and binding on all parties having or claiming to have an interest in
the matter being reviewed.
 
Any dispute or controversy arising out of, or relating to, the payment of
benefits pursuant to this Plan shall be settled by arbitration in Dallas, Texas
(or, if applicable law requires some other forum, then such other forum) in
accordance with the rules then obtaining of the American Arbitration
Association. The District Court of Dallas County, Texas or, as the case may be,
the United States District Court for the Northern District of Texas shall have
jurisdiction for all purposes in connection with any such arbitration. Any
process or notice of motion or other application to either of said courts, and
any paper in connection with arbitration, may be served by certified mail,
return receipt requested, or by personal service or in such other manner as may
be permissible under the rules of the applicable court or arbitration tribunal,
provided a reasonable time for appearance is allowed. Arbitration proceedings
must be instituted within one (1) year after the claimed breach occurred, and
the failure to institute arbitration proceedings within such period shall
constitute an absolute bar to the institution of any proceedings, and a waiver
of all claims, with respect to such breach.


27

--------------------------------------------------------------------------------




9.07
Reimbursement of Costs

 

In the event that a dispute arises between a Participant or Beneficiary and the
Company or other Employer with respect to the payment of benefits hereunder, and
attorney’s fees, expenses and costs are incurred by either party in the course
of litigation or otherwise, the party against whom the other party has been
successful in such dispute shall reimburse such other party for the full amount
of any such attorneys’ fees, expenses and costs.
 


9.08
Acceleration of Payment

 
In the event that the Internal Revenue Service formally assesses a deficiency
against a Participant on the grounds that an amount credited to such
Participant’s Accounts under this Plan is subject to federal income tax (the
“Reclassified Amount”) earlier than the time payment otherwise would be made to
the Participant pursuant to this Plan, then the Committee shall direct the
Employer maintaining such Participant’s Accounts to pay to such Participant and
deduct from such Account the Reclassified Amount. To the extent possible, such
payment will be made in a manner permitted under Code Section 409A and any
guidance issued thereunder so as to comply with such Code Section.
 


9.09
Code Section 409A. Notwithstanding any provision of the Plan to the contrary,
the Plan is intended to comply with the requirements of Code Section 409A.
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Code Section 409A. All payments to be
made upon a Participant’s termination of employment may only be made upon a
separation from service under Code Section 409A and no payment shall be
permitted unless such termination qualifies as a separation from service under
Code Section 409A. In no event may the Participant, directly or indirectly,
designate the calendar year of a payment.

 
ARTICLE X
AMENDMENTS OR TERMINATION OF PLAN




10.01
Amendment

 
The Board of Directors of the Company, in its sole and unfettered discretion,
may amend the Plan at any time, provided such amendment does not contravene the
provisions of Code Section 409A and related guidance issued thereunder and
Section 10.03 hereof.
 


10.02
Termination



The Board of Directors of Company may freeze the Plan, in its sole and
unfettered discretion, at any time, as to eligibility or future contributions;
provided, however, that distributions pursuant to the Plan shall not thereby be
accelerated but payment shall be made at the time and in the manner specified
under ARTICLE VI hereof. The Plan will remain in place, as frozen, until all
amounts are distributed as required pursuant to the Plan terms. The Board of
Directors of the Company may terminate the Plan, in its sole and unfettered
discretion and, upon termination of this Plan (and all similar plans sponsored
by the Company that are required to be aggregated with the Plan under Regulation
Section 1.409A-1(c)(2)), the Board of Directors may, in its sole and absolute
discretion, subject only to compliance with Code Section 409A restrictions and
requirements for plan termination distributions, direct that all benefits
hereunder will be paid as soon as administratively practicable thereafter.


28

--------------------------------------------------------------------------------




10.03
Rights of Participants

 

No amendment, suspension, or termination of the Plan shall deprive a Participant
of the vested amounts allocated to his or her Accounts as of such date. No
amendment, suspension, or termination shall be retroactive in effect to the
prejudice of any Participant, except to the extent necessary to comply with any
provision of federal or applicable state laws or except to the extent necessary
to prevent detriment to the Company or any of its Affiliates, or the current
taxation of Participants under Code Section 409A and any guidance issued
thereunder, as so determined by the Board in its sole and unfettered discretion.
The foregoing notwithstanding, in the event it is determined by the Board, in
its sole and unfettered discretion, that any provision in this Plan results in a
violation of the requirements of Code Section 409A, any Regulations or guidance
issued thereunder, or any other applicable law or Regulation, the Board, and any
authorized officer so appointed by the Board, shall have the power unilaterally
to modify or eliminate any such provision.


Any provision of this Plan to the contrary notwithstanding, no action to modify,
amend, supplement, suspend or terminate the Plan on or after the date of a
Change in Control shall be effective without the consent of a majority of the
Participants in the Plan at the time of such action.
 
ARTICLE XI
WITHDRAWING EMPLOYERS; TRANSFER TO SUCCESSOR PLAN
 


11.01
Withdrawing Employers



In the event that a Participating Employer elects to discontinue or revoke its
participation in this Plan:
 


(a)
the Company shall cause to be prepared a new plan (the “Successor Plan”) for the
withdrawing Participating Employer, the terms of which shall be identical to the
terms of this Plan;

 


(b)
the Company shall transfer, deliver and assign any and all benefit obligations
under this Plan which relate to Participants who are employees of the
withdrawing Participating Employer or its subsidiaries to the Successor Plan;
and

 



(c)
the withdrawing Participating Employer shall be deemed to have consented to the
adoption of the Successor Plan.

 
29

--------------------------------------------------------------------------------

For purposes of this provision, the Successor Plan shall treat all benefit
obligations described under (b) above as if they had accrued due to an
individual’s service with the withdrawing Participating Employer. Subsequent to
the withdrawing Participating Employer’s adoption of the Successor Plan, and the
transfer of benefit obligations from this Plan to the Successor Plan,
Participants whose benefits were transferred to the Successor Plan shall not be
entitled to receive any amounts from this Plan which relate to benefit
obligations which accrued prior to the transfer.




11.02
Compliance with Code Section 409A With Regard Article XI



If any provision of this ARTICLE XI is determined to violate Code Section 409A,
such provision shall have no force or effect.


30

--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, ARCOSA, INC. has caused this instrument to be executed in
its name and on its behalf, by the officer thereunto duly authorized, this 26
day of SEPTEMBER 2018, effective as of November 1, 2018 or as otherwise provided
herein.


 
ARCOSA, INC.

 

 

By:
/s/ Kathryn A. Collins  
 
Title:
CHIEF HR OFFICER
 




31

--------------------------------------------------------------------------------